DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6-9, 12, 21-23, 26-28, 41, 51, and 53 drawn to a processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to detect physiological movement of a user. 
Group II, claim(s) 52, drawn to an electronic device.
Group III, claim(s) 54, drawn to a method of a processor for detecting body movement using an electronic device.
Group IV, claim(s) 55-56, drawn to a method of a processor for detecting body movement using a electronic device.
Group V, claim(s) 57-64, drawn to a method for detecting movement and breathing using an electronic device.
Group VI, claim(s) 65-68, drawn to a method of detecting motion and breathing.
Group VII, claim(s) 69-78, drawn to an electronic device to detect physiological movement of a user, the electronic device.

Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of the shared limitations disclosed below, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gollakota et al (WO 2016/093927 A2; cited by Applicant).
Regarding Claim 1, Gollakota discloses a processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to detect physiological movement of a user ([0029]), the processor-executable instructions comprising: 
instructions to control producing, via a speaker (first transducer 115 (e.g., a loudspeaker)) coupled to an electronic processing device (device 110), a sound signal (sound 105) in a vicinity that includes a user (subject’s body 102); 
instructions to control sensing, via a microphone (second transducer 116 (e.g., a microphone)) coupled to the electronic processing device, a sound signal reflected from the user (reflected sound 106 received from the subject’s body 102); 
instructions to process the sensed sound signal (computer-executable instructions; computer-implemented instructions; [0028-0030]); and 
instructions to detect a breathing signal from the processed sound signal ([0032, 0035]; Figure 3), wherein the sound signal comprises any of: (a) a tone pair forming a pulse, and (b) a repeated waveform with changing frequencies that form a triangular (Figure 5B depicts transmitted signals 550 that form a triangular waveform with changing frequencies) or a sinusoidal waveform.  

(device 110) comprising: one or more processors (processor 212); a speaker (first transducer 115 (e.g., a loudspeaker)) coupled to the one or more processors; a microphone (second transducer 116 (e.g., a microphone)) coupled to the one or more processors; and a processor-readable medium (computer-readable storage media; [0029]) of claim 1.  

Regarding Claim 54, Gollakota discloses a method of a processor (processor 212) for detecting body movement using an electronic device (the device 110 is also configured to identify movements of the subject’s chest 103 and/or abdomen 102; [0021]), comprising: accessing, with a processor (processor 212), the processor-readable medium (computer-readable storage media; [0029]) of claim 1, executing, in the processor, the processor-executable instructions of the processor-readable medium (computer-executable instructions; computer-implemented instructions; [0028-0030]).  

Regarding Claim 55, Gollakota discloses a method of a processor for detecting body movement using a electronic device (device 110), comprising: 
controlling producing, via a speaker (first transducer 115 (e.g., a loudspeaker)) coupled to the electronic device (device 110), a sound signal (sound 105) in a vicinity that includes a user (subject’s body 102); 
controlling sensing, via a microphone (second transducer 116 (e.g., a microphone)) coupled to the (reflected sound 106 received from the subject’s body 102); 
processing the sensed reflected sound signal ([0028-0030]); and 
detecting a breathing signal from the processed reflected sound signal ([0032, 0035]; Figure 3), wherein the sound signal comprises any of: (a) a tone pair forming a pulse, and (b) a repeated waveform (Figure 5B depicts transmitted signals 550 that form a triangular waveform with changing frequencies) or a sinusoidal waveform.  

Regarding Claim 57, Gollakota discloses a method for detecting movement and breathing using an electronic device (device 110), comprising: 
transmitting, via a speaker (first transducer 115 (e.g., a loudspeaker)) on the electronic device (device 110), a sound signal (sound 105) towards a user (subject’s body 102);  -5-Application No.: 16/332,629Docket No. RST 3.3F-038 (401) 
sensing, via a microphone (second transducer 116 (e.g., a microphone)) on the (reflected sound 106 received from the subject’s body 102); and 
detecting a breathing and motion signal from the reflected sound signal ([0032, 0035]; Figure 3), wherein the sound signal comprises any of: (a) a tone pair forming a pulse, and (b) a repeated waveform with changing frequencies that form a triangular (Figure 5B depicts transmitted signals 550 that form a triangular waveform with changing frequencies) or a sinusoidal waveform.  

Regarding Claim 65, Gollakota discloses a method of detecting motion and breathing, comprising: 
producing a sound signal directed towards a user (a first transducer 115 (e.g., a loudspeaker) is configured to emit acoustic energy; [0019]); 
sensing a sound signal reflected from the user (a second transducer 116 (e.g., a microphone) is configured to receive acoustic energy including reflected sound 106 received from the subject’s body 102; [0019]); and 
detecting a breathing and motion signal from the sensed reflected sound signal ([0032, 0035]; Figure 3), 
(Figure 5B depicts transmitted signals 550 that form a triangular waveform with changing frequencies) or a sinusoidal waveform.  

Regarding Claim 69, Gollakota discloses an electronic device (device 110) to detect physiological movement of a user, the electronic device comprising: 
one or more processors (processor 212); 
a speaker (first transducer 115 (e.g., a loudspeaker)) coupled to the one or more processors; 
a microphone (second transducer 116 (e.g., a microphone)) coupled to the one or more processors; 
wherein the one or more processors are configured to: control producing, via the speaker, a sound signal in a vicinity that includes a user (a first transducer 115 (e.g., a loudspeaker) is configured to emit acoustic energy; [0019]); 
control sensing, via the microphone, a sound signal reflected from the user (a second transducer 116 (e.g., a microphone) is configured to receive acoustic energy including reflected sound 106 received from the subject’s body 102; [0019]);  -7-Application No.: 16/332,629Docket No. RST 3.3F-038 (401) 
process the sensed sound signal ([0028-0030]); and 
detect a breathing signal from the processed sound signal ([0032, 0035]; Figure 3), wherein the sound signal comprises any of: (a) a tone pair forming a pulse, and (b) a repeated waveform with changing frequencies that form a triangular (Figure 5B depicts transmitted signals 550 that form a triangular waveform with changing frequencies) or a sinusoidal waveform.  



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791